



Exhibit 10.21
PLEDGE AND SECURITY AGREEMENT
THIS PLEDGE AND SECURITY AGREEMENT (the “Agreement”) is made as of August 16,
2019, by STABILIS ENERGY, INC., a Florida corporation (“Pledgor”), whose chief
executive office(as defined in the Code) is located at 10375 Richmond Avenue,
Suite 700, Houston, TX 77042, in favor of M/G FINANCE CO., LTD., a Texas limited
partnership (“Secured Party”), whose address is 1655 Louisiana St., Beaumont,
Texas 77701. Pledgor and Secured Party hereby agree as follows:
1.    Definitions. As used in this Agreement, the following terms shall have the
meanings indicated below:
(a)    “Collateral” shall mean the personal property of Pledgor specifically
described on Schedule A attached hereto and made a part hereof. The term
Collateral, as used herein, shall also include (i) all certificates, instruments
and other documents evidencing the foregoing, (ii) all renewals, replacements,
and substitutions of all of the foregoing, (iii) all accessions or modifications
to the foregoing, and (iv) all products and proceeds of all of the foregoing.
The designation of proceeds does not authorize Pledgor to sell, transfer, or
otherwise convey any of the foregoing property. The delivery at any time by
Pledgor to Secured Party of any property as a pledge to secure payment or
performance of any indebtedness or obligation whatsoever shall also constitute a
pledge of such property as Collateral hereunder.
(b)    “Code” shall mean the Texas Business and Commerce Code as in effect in
the State of Texas on the date of this Agreement or as it may hereafter be
amended from time to time. All words and phrases used herein which are expressly
defined in Section 1.201, Chapter 8 or Chapter 9 of the Code shall have the
meaning provided for therein. Other words and phrases defined elsewhere in the
Code shall have the meaning specified therein except to the extent such meaning
is inconsistent with a definition in Section 1.201, Chapter 8 or Chapter 9 of
the Code.
(c)    “Default” shall mean a condition or event under Section 10 that, after
notice or lapse of time or both, would constitute an Event of Default.
(d)    “Event of Default” shall mean the conditions or events set forth in
Section 10, to the extent they have not been remedied after notice or lapse of
time as provided therein.
(e)    “GAAP” means, subject to the limitations on the application thereof set
forth in Section 1.3, United States generally accepted accounting principles in
effect as of the date of determination thereof. For the avoidance of doubt,
except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. If at any time any change in GAAP would affect any requirement set
forth in any Loan Document, and Pledgor or the Secured Party shall so request,
the Secured Party and Pledgor shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in
 






































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 1





--------------------------------------------------------------------------------







light of such change in GAAP; provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and Pledgor shall provide to the Secured Party reconciliation
statements requested by Secured Party in connection therewith.
(f)    “Indebtedness” shall mean (i) all indebtedness, obligations and
liabilities of Pledgor to Secured Party of any kind or character, now existing
or hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several,
incurred under the Note, (ii) all accrued but unpaid interest on any of the
indebtedness described in (i) above, (iii) all obligations of Pledgor to Secured
Party under any documents evidencing, securing, governing or pertaining to all
or any part of the indebtedness described in (i) and (ii) above, (iv) to the
extent owed hereunder or under the Note, all costs and expenses incurred by
Secured Party in connection with the collection and administration of all or any
part of the indebtedness and obligations described in (i), (ii), and (iii) above
or the protection or preservation of, or realization upon, the collateral
securing all or any part of such indebtedness and obligations, including without
limitation all reasonable attorneys’ fees, and (v) all renewals, extensions,
modifications, replacements and rearrangements of the indebtedness and
obligations described in (i), (ii), (iii) and (iv) above.
(g)    “Loan Documents” shall mean this Agreement and the Note.
(h)    “Material Adverse Effect” shall mean a material adverse effect on and/or
material developments with respect to (a) the business operations, properties,
assets, and condition (financial or otherwise) of the Obligated Parties and
their Subsidiaries taken as a whole; (b) the ability of the Obligated Parties
and their Subsidiaries taken as a whole to fully and timely perform their
obligations under this Agreement and/or the Loan Documents; (c) the legality,
validity, binding effect or enforceability against an Obligated Party of a Loan
Document; (d) the security interests held by the Secured Party on the Collateral
or the priority of such liens; or (e) the rights, remedies and benefits
available to, or conferred upon, the Secured Party under any Loan Document.
(i)    “Note” shall mean that certain promissory note identified as PN274 dated
as of the date hereof (the “Note”), by Pledgor in favor of Secured Party in the
principal amount of $5,000,000, with interest thereon at six percent (6%) per
annum beginning on the Loan Origination Date and continuing until 12/10/2020 and
twelve percent (12%) thereafter, payable in thirty six (36) monthly installments
with whole of the debt, both principal and interest being due on December 10,
2022.
(j)    “Obligated Party” shall mean (i) Pledgor and (ii) any other party other
than Pledgor who guarantees or is otherwise obligated to pay all or any portion
of the Indebtedness.
 
















































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 2





--------------------------------------------------------------------------------







(k)    “Person” shall mean and shall include natural persons, corporations,
limited partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.
(l)    “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, limited liability company, association, joint
venture or other business entity of which more than fifty percent (50%) of the
total voting power of shares of stock or other ownership interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; provided, in determining the percentage
of ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding.
2.    Security Interest. As security for the Indebtedness, Pledgor, for value
received, hereby grants to Secured Party a continuing security interest in the
Collateral.
3.    [Reserved].
4.    [Reserved].
5.    Maintenance of Collateral.
(a)    Secured Party. Other than the exercise of reasonable care to assure the
safe custody of any Collateral in Secured Party’s possession from time to time
and the accounting for moneys actually received by it hereunder, Secured Party
does not have any obligation, duty or responsibility with respect to the
Collateral. Without limiting the generality of the foregoing, Secured Party
shall not have any obligation, duty or responsibility to do any of the
following: (a) [reserved]; (b) fix, preserve or exercise any right, privilege or
option (whether conversion, redemption or otherwise) with respect to the
Collateral unless (i) Pledgor makes written demand to Secured Party to do so,
(ii) such written demand is received by Secured Party in sufficient time to
permit Secured Party to take the action demanded in the ordinary course of its
business, and (iii) Pledgor provides additional collateral, reasonably
acceptable to Secured Party; (c) collect any amounts payable in respect of the
Collateral (Secured Party being liable to account to Pledgor only for what
Secured Party may actually receive or collect thereon); (d) sell all or any
portion of the Collateral to avoid market loss; (e) sell all or any portion of
the Collateral unless and until (i) Pledgor makes
 




































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 3





--------------------------------------------------------------------------------







written demand upon Secured Party to sell the Collateral, and (ii) Pledgor
provides additional collateral, reasonably acceptable to Secured Party; or
(f) hold the Collateral for or on behalf of any party other than Pledgor.
(b)    Pledgor. Pledgor will keep the Collateral in good working order and
repair in accordance with prudent industry standards. Pledgor will not use the
Collateral in violation of any statute, ordinance or regulation which could
reasonably be expected to have a Material Adverse Effect on the value of the
Collateral. Pledgor agrees that Secured Party or such Person as Secured Party
may designate will have the right to inspect the Collateral at reasonable times,
and Pledgor will fully cooperate in such inspections.
6.    Representations and Warranties. Pledgor hereby represents and warrants the
following to Secured Party as of the date hereof:
(a)    Accuracy of Information. All written information heretofore, herein or
hereafter supplied to Secured Party by or on behalf of Pledgor with respect to
the Collateral is true and correct in all material respects, when taken as a
whole, as of the date such information is provided.
(b)    Enforceability. This Agreement and the other Loan Documents constitute
legal, valid and binding obligations of Pledgor, enforceable in accordance with
their respective terms, except as limited by bankruptcy, insolvency or similar
laws of general application relating to the enforcement of creditors’ rights and
except to the extent specific remedies may generally be limited by equitable
principles.
(c)    Ownership and Liens. Pledgor has good and marketable title to the
Collateral free and clear of all liens, security interests, encumbrances or
adverse claims, except for the security interest created by this Agreement. No
dispute, right of setoff, counterclaim or defense exists with respect to all or
any part of the Collateral. Pledgor has not executed any other security
agreement currently affecting the Collateral and no effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording office except as may have been executed
or filed in favor of Secured Party.
(d)    No Conflicts or Consents. Neither the ownership, the intended use of the
Collateral by Pledgor, the grant of the security interest by Pledgor to Secured
Party herein nor the exercise by Secured Party of its rights or remedies
hereunder, will (i) conflict with any provision of any agreement, judgment or
order applicable to or binding upon Pledgor, or (ii) result in or require the
creation of any lien, charge or encumbrance upon any assets or properties of
Pledgor or of any person. No material consent, approval, authorization or order
of, notice to or filing with, any court, governmental authority or third party
is required in connection with the grant by Pledgor of the security interest
herein or the exercise by Secured Party of its rights and remedies hereunder,
except where the failure to obtain such consent, approval, authorization or
order could not reasonably be expected to have a Material Adverse Effect.
 








































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 4





--------------------------------------------------------------------------------







(e)    Security Interest. Pledgor has full right, power and authority to grant a
first priority security interest in the Collateral to Secured Party in the
manner provided herein, free and clear of any lien, security interest or other
charge or encumbrance. This Agreement creates a legal, valid and binding
security interest in favor of Secured Party in the Collateral. Pledgor
represents and warrants that no other person has or claims a security interest
in the Collateral that is greater or higher priority than that of Secured Party.
It is further stipulated that the intent of the Secured Party and Pledgor is to
create a purchase money security interest in favor of Secured Party, and it is
acknowledged that the Indebtedness secured by the Collateral arises from
Pledgor’s purchase of the Collateral from Secured Party. In the event any Person
claims a greater or higher priority security interest in the Collateral than
that of Secured Party and which has not been permitted by Secured Party in
writing, Pledgor will take all action as is necessary to terminate such claimed
security interest.
(f)    Location/Identity. Pledgor’s principal residence or place of business and
chief executive office (as those terms are used in the Code), as the case may
be, is located at the address set forth on the first page hereof.
(g)    Solvency of Pledgor. As of the date hereof, and after giving effect to
this Agreement and the completion of all other transactions contemplated by
Pledgor at the time of the execution of this Agreement, (i) Pledgor and its
Subsidiaries, when taken as a whole, are and will be solvent within the meaning
given that term and similar terms under applicable laws related to fraudulent
transfers and conveyances, (ii) the fair saleable value of the present assets of
Pledgor and its consolidated Subsidiaries exceeds and will continue to exceed
the liabilities (both fixed and contingent) of Pledgor and its consolidated
Subsidiaries, and (iii) Pledgor and its consolidated Subsidiaries have not
incurred and do not intend to incur, or believe (nor should they reasonable
believe) that they will incur debts beyond their ability to pay such debts as
they mature.
(h)    [Reserved].
7.    Affirmative Covenants. Pledgor will comply with the covenants contained in
this Section at all times during the period of time this Agreement is effective
unless Secured Party shall otherwise consent in writing.
(a)    Ownership, Taxes and Liens. Pledgor will maintain good and marketable
title to all Collateral free and clear of all liens, security interests,
encumbrances or adverse claims, except for the security interest created by this
Agreement and the security interests and other encumbrances expressly permitted
herein. Pledgor will not permit any dispute, right of setoff, counterclaim or
defense to exist with respect to all or any part of the Collateral. Pledgor will
cause any financing statement or other security instrument with respect to the
Collateral not otherwise permitted hereunder to be terminated, except as may
exist or as may have been filed in
 
















































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 5





--------------------------------------------------------------------------------







favor of Secured Party or as otherwise permitted hereunder. Pledgor agrees to
timely pay all taxes or assessments levied on or assessed against the Collateral
or for use of the Collateral, except those which are being actively contested by
such Person in good faith and by appropriate proceedings; provided such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided for. In the event Pledgor fails or refuses
to timely pay any such taxes or assessments, fifteen days after providing
written notice to Pledgor, Secured Party may at its sole discretion pay such
taxes or assessments, and Pledgor will reimburse Secured Party the amount paid
within fifteen days of notice from Secured Party.
(b)    Inspection of Books and Records. Pledgor will keep adequate records
concerning the Collateral prepared in accordance with GAAP and will permit
Secured Party and all representatives and agents appointed by Secured Party to
inspect Pledgor’s books and records of or relating to the Collateral at any time
upon reasonable notice to Pledgor during normal business hours, to make and take
away photocopies, photographs and printouts thereof and to write down and record
any such information.
(c)    Adverse Claim. Pledgor covenants and agrees to promptly notify Secured
Party of any material claim, action or proceeding affecting title to the
Collateral, or any part thereof, or the security interest created hereunder and,
at Pledgor’s expense, defend Secured Party’s security interest in the Collateral
against the claims of any third party. Pledgor also covenants and agrees to
promptly deliver to Secured Party a copy of all written notices received by
Pledgor with respect to the Collateral.
(d)    Further Assurances. Pledgor will contemporaneously with the execution
hereof and from time to time thereafter at its expense promptly execute and
deliver all further instruments and documents and take all further action
necessary or appropriate that Secured Party may reasonably request in order
(i) to perfect and protect the security interest created or purported to be
created hereby and the first priority of such security interest, to enable
Secured Party to exercise and enforce its rights and remedies hereunder in
respect of the Collateral, and (ii) to otherwise effect the purposes of this
Agreement, including, without limitation, executing and filing any financing or
continuation statements, or any amendments thereto.
(e)    [Reserved].
(f)    Insurance. Pledgor shall provide and maintain at its sole cost and
expense with financially sound and reputable insurers, such casualty insurance,
public liability insurance, and third party property all risk damage insurance,
in each case, with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Pledgor with minimum policy limits, through
any combination of primary and excess policies, of $5,000,000.00, and giving
effect to reasonable self-insurance which comports with the requirements of this
Section; and provided that adequate reserves therefor are maintained in
accordance with GAAP, with such deductibles, covering such risks and otherwise
on such terms and conditions as shall
 










































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 6





--------------------------------------------------------------------------------







be customary. Each of the foregoing policies will name Secured Party or its
assign as an additional insured, and any payment of insurance proceeds for the
loss, theft, damage or destruction of the Collateral will be made payable
jointly to Secured Party and Pledgor. Each policy shall expressly provide that
said insurance will not be canceled without 30 days (10 days for non payment)
prior written notice to Secured Party or its assigns. Pledgor shall furnish to
Secured Party at its address stated above a certificate or certificates of
insurance from the insurer(s) as requested by Secured Party in writing, in a
form and containing such matters as reasonably required by Secured Party to
evidence the existence of the required coverages. Neither Secured Party nor its
assigns shall have any obligation to ascertain the existence of or provide any
insurance coverage for the Collateral or for Pledgor’s benefit. Any failure of
Secured Party to insist on the provision of a certificate of insurance shall not
be deemed a waiver of any rights hereunder and shall not excuse or release
Pledgor’s obligation to procure and provide such insurance. It is further
understood and agreed that the insurance coverage provided by Pledgor shall
operate independent and apart from any indemnity obligations imposed on Pledgor
under this Agreement and will be primary to any other insurance maintained by or
available to Secured Party notwithstanding any “other insurance” provisions or
similar language. If Pledgor fails to procure or maintain said insurance within
ten days of receiving notice from Secured Party, Secured Party shall have the
right, but shall not be obligated, to effect such insurance. In that event,
Secured Party shall notify Pledgor of such payment and Pledgor shall repay to
Secured Party the cost thereof within 15 days after such notice is mailed to
Pledgor. In the event Pledgor fails to timely remit payment, the cost of such
insurance procured by Secured Party will be added to the principal balance on
the Indebtedness with interest to accrue thereon in accordance with the terms
and provisions of the Loan Documents.
8.    Negative Covenants. Pledgor will comply with the covenants contained in
this Section at all times during the period of time this Agreement is effective,
unless Secured Party shall otherwise consent in writing.
(a)    Transfer or Encumbrance. Pledgor will not (i) sell, assign (by operation
of law or otherwise) or transfer Pledgor’s rights in any of the Collateral
without the prior written consent of the Secured Party, (ii) grant a lien or
security interest in or execute, authorize, file or record any financing
statement or other security instrument with respect to the Collateral to any
party other than Secured Party, or deliver actual or constructive possession of
any certificate, instrument or document evidencing or representing any of the
Collateral to any party other than Secured Party.
(b)    Impairment of Security Interest. Pledgor will not take or allow any
action to be taken which would materially impair the value or enforceability of
Secured Party’s security interest in any Collateral.
(c)    [Reserved].
(d)    [Reserved].
 














































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 7





--------------------------------------------------------------------------------







(e)    Financing Statement Filings. Pledgor recognizes that financing statements
pertaining to the Collateral have been or may be filed in one or more of the
following jurisdictions: the location of Pledgor’s chief executive office, or
other such place as Pledgor may be “located” under the provisions of the Code;
where Pledgor maintains the Collateral, or has its records concerning the
Collateral, as the case may be. Without limitation of any other covenant herein,
Pledgor will neither cause nor permit any change in the location of (i) any
Collateral or (ii) any records concerning any Collateral without providing
written notice to Secured Party within 30 days’ after such change. Without
limiting Secured Party’s rights hereunder, Pledgor authorizes Secured Party to
file financing statements and amendments related to the Collateral under the
provisions of the Code as amended from time to time.
9.    Rights of Secured Party. Upon the occurrence and during the continuance of
an Event of Default, Secured Party shall have the rights contained in this
Section at all times during the period of time this Agreement is effective.
(a)    Power of Attorney. Pledgor hereby appoints Secured Party as Pledgor’s
attorney-in-fact, such power of attorney being coupled with an interest, with
full authority in the place and stead of Pledgor and in the name of Pledgor, for
the sole and limited purpose of taking any action, and to execute any instrument
which Secured Party may from time to time in Secured Party’s reasonable
discretion deem necessary or appropriate to accomplish the purposes of this
Agreement, including without limitation, the following action: (i) transfer any
instrument, documents or certificates pledged as Collateral in the name of
Secured Party or its nominee; (ii) use any interest, premium, or principal
payments or other cash proceeds received in connection with any Collateral to
reduce any of the Indebtedness or (iii) to file any claims or take any action or
institute any proceedings which Secured Party may deem necessary or appropriate
for the collection or preservation of the Collateral or otherwise to enforce the
rights of Secured Party with respect to the Collateral.
(b)    Performance by Secured Party. If Pledgor fails to perform any agreement
or obligation provided herein, Secured Party may itself perform, or cause
performance of, such agreement or obligation, and the reasonable and documented
out-of-pocket expenses of Secured Party incurred in connection therewith shall
be a part of the Indebtedness, secured by the Collateral and payable by Pledgor.
Notwithstanding any other provision herein to the contrary, Secured Party does
not have any duty to exercise or continue to exercise any of the foregoing
rights and shall not be responsible for any failure to do so or for any delay in
doing so.
10.    Default. Each of the following constitutes an “Event of Default” under
this Agreement and under the Note:
(a)    Default in Payment. The failure, refusal or neglect of Debtor or any
Obligated Party to make any payment of principal or interest on the
Indebtedness, or any portion thereof, as the same shall become due and payable;
or
 












































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 8





--------------------------------------------------------------------------------







(b)    Non-Performance of Covenants. The failure of Pledgor or any Obligated
Party to timely and properly observe, keep or perform any covenant, agreement,
warranty or condition required herein or in any other Loan Documents, to the
extent such Default shall not have been remedied or waived within 30 days after
the earlier of the knowledge of any officer of the Pledgor of such breach or
failure and the date the Secured Party gives Pledgor written notice of the
Default; or
(c)    False Representation. Any representation contained herein made by Pledgor
or any Obligated Party is false or misleading in any material respect as of the
date made or deemed made; or
(d)    Default to Third Party. The occurrence of any event which permits the
acceleration of the maturity of any material indebtedness owing by Pledgor or
any Obligated Party to any third party under any agreement or undertaking; or
(e)    Pledgor’s Secured Bankruptcy or Insolvency. If Pledgor or any Obligated
Party: (i) becomes insolvent, or makes a transfer in fraud of creditors, or
makes an assignment for the benefit of creditors, or admits in writing its
inability to pay its debts as they become due; (ii) generally is not paying its
debts as such debts become due; (iii) has a receiver, trustee or custodian
appointed for, or take possession of, all or substantially all of the assets of
such party or any of the Collateral, either in a proceeding brought by such
party or in a proceeding brought against such party and such appointment is not
discharged or such possession is not terminated within sixty (60) days after the
effective date thereof or such party consents to or acquiesces in such
appointment or possession; files a petition for relief under the United States
Secured Bankruptcy Code or any other present or future federal or state
insolvency, bankruptcy or similar laws (all of the foregoing hereinafter
collectively called “Applicable Secured Bankruptcy Law”) or an involuntary
petition for relief is filed against such party under any Applicable Secured
Bankruptcy Law and such involuntary petition is not dismissed within sixty
(60) days after the filing thereof, or an order for relief naming such party is
entered under any Applicable Secured Bankruptcy Law, or any composition,
rearrangement, extension, reorganization or other relief of debtors now or
hereafter existing is requested or consented to by such party; (iv) fails to
have discharged within a period of sixty (60) days any attachment, sequestration
or similar writ levied upon any property of such party; or (v) fails to pay
within thirty (30) days any final money judgment against such party in a
principal amount in excess of $5,000,000; or
(f)    Execution on Collateral. The Collateral or any portion thereof is taken
on execution or other process of law in any action against Pledgor; or
(g)    Loss of Collateral. Loss, theft, substantial damage, or destruction of
the Collateral, that is not repaired or replaced by equivalent property or
insurance proceeds within one hundred and twenty (120) days of such loss, theft,
substantial damage, or destruction; or
 














































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 9





--------------------------------------------------------------------------------







(h)    Sale of Collateral. Sale of all or a portion of the Collateral without
Secured Party’s express written consent; or
(i)    [Reserved].
(j)    Liquidation and Related Events. The liquidation, dissolution, merger or
consolidation of Pledgor; provided that a merger or consolidated is permitted if
Pledgor is the surviving entity.
(k)    [Reserved].
11.    Remedies and Related Rights. If an Event of Default shall have occurred
and be continuing, and without limiting any other rights and remedies provided
herein or otherwise available to Secured Party, Secured Party may exercise one
or more of the rights and remedies provided in this Section, each shall be
cumulative of every other right or remedy given herein or now or hereafter
existing by law or equity or by statute or otherwise, and may be enforced
concurrently therewith or from time to time. No single or partial exercise by
Secured Party of any right or remedy hereunder shall preclude any other or
further exercise of any other right or remedy.
(a)    Remedies. Secured Party may from time to time at its discretion, without
limitation and without notice:
(i)    exercise in respect of the Collateral all the rights and remedies of a
secured party under the Code (whether or not the Code applies to the affected
Collateral);
(ii)    reduce its claim to judgment or foreclose or otherwise enforce, in whole
or in part, the security interest granted hereunder by any available judicial or
non-judicial procedure;
(iii)    require Pledgor to assemble the Collateral and make it available to
Secured Party at any place to be designated by Secured Party that is reasonably
convenient to both parties;
(iv)    enter upon the premises where the Collateral may be and take possession
thereof and remove it to a location of Secured Party’s choice, or render the
Collateral unusable wherever it may be found;
(v)    sell or otherwise dispose of, at Secured Party’s office, on the premises
of Pledgor, or elsewhere, the Collateral, as a unit or in parcels, by public or
private proceedings, and by way of one or more contracts (it being agreed that
the sale or other disposition of any part of the Collateral shall not exhaust
Secured Party’s power of sale, but sales or other dispositions may be made from
time to time until all of the Collateral has been sold or disposed of or until
the Indebtedness has been paid and performed in full), and at any such sale or
other disposition it shall not be necessary to exhibit any of the Collateral;
buy the Collateral, or any portion thereof, at any public sale;
 












































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 10





--------------------------------------------------------------------------------







(vi)    buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;
(vii)    apply for the appointment of a receiver for the Collateral, and Pledgor
hereby consents to any such appointment; and
(viii)    at its option, retain the Collateral in satisfaction of the
Indebtedness whenever the circumstances are such that Secured Party is entitled
to do so under the Code or otherwise, to the full extent permitted by the Code,
Secured Party shall be permitted to elect whether such retention shall be in
full or partial satisfaction of the Indebtedness.
In the event Secured Party shall elect to sell the Collateral, Secured Party may
sell the Collateral without giving any warranties as and shall be permitted to
specifically disclaim any warranties of title or the like. Further, if Secured
Party sells any of the Collateral on credit, Pledgor will be credited only with
payments actually made by the purchaser, received by Secured Party and applied
to the Indebtedness. In the event the purchaser fails to pay for the Collateral,
Secured Party may resell the Collateral and Pledgor shall be credited with the
proceeds of the sale. Pledgor agrees that in the event Pledgor or any Obligated
Party is entitled to receive any notice under the Code, as it exists in the
state governing any such notice, of the sale or other disposition of any
Collateral, reasonable notice shall be deemed given when such notice is
deposited in a depository receptacle under the care and custody of the United
States Postal Service, postage prepaid, at such party’s address set forth on the
first page hereof, ten (10) days prior to the date of any public sale, or after
which a private sale, of any of such Collateral is to be held. Secured Party
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. Secured Party may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Pledgor further acknowledges and agrees that the redemption by
Secured Party of any certificate of deposit pledged as Collateral shall be
deemed to be a commercially reasonable disposition under Section 9.610 of the
Code.
(b)    [Reserved].
(c)    Application of Proceeds. If any Event of Default shall have occurred,
Secured Party may at its discretion apply or use any cash held by Secured Party
as Collateral, and any cash proceeds received by Secured Party in respect of any
sale or other disposition of, collection from, or other realization upon, all or
any part of the Collateral as follows in such order and manner as Secured Party
may elect:
 


















































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 11





--------------------------------------------------------------------------------







(i)    to the repayment or reimbursement of the reasonable and documented
out-of-pocket costs and expenses incurred by Secured Party in connection with
and reasonable and necessary attorneys’ fees related to: (A) the administration
of the Loan Documents, (B) the custody, preservation, use or operation of, or
the sale of, collection from, or other realization upon, the Collateral, and
(C) the exercise or enforcement of any of the rights and remedies of Secured
Party hereunder;
(ii)    to the payment or other satisfaction of any liens and other encumbrances
upon the Collateral;
(iii)   to the satisfaction of the Indebtedness;
(iv)   by holding such cash and proceeds as Collateral;
(v)    to the payment of any other amounts required by applicable law (including
without limitation, Section 9.615(a)(3) of the Code or any other applicable
statutory provision); and
(vi)    by delivery to Pledgor or any other party lawfully entitled to receive
such cash or proceeds whether by direction of a court of competent jurisdiction
or otherwise.
(d)    Deficiency. In the event that the proceeds of any sale of, collection
from, or other realization upon, all or any part of the Collateral by Secured
Party are insufficient to pay all amounts to which Secured Party is legally
entitled, Pledgor, each Obligated Party and any party who guaranteed or is
otherwise obligated to pay all or any portion of the Indebtedness shall be
liable for the deficiency, together with interest thereon as provided in the
Loan Documents, to the full extent permitted by the Code.
(e)    Non-Judicial Remedies. In granting to Secured Party the power to enforce
its rights hereunder without prior judicial process or judicial hearing, Pledgor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Secured Party to enforce its rights by judicial process.
Pledgor recognizes and concedes that non-judicial remedies are consistent with
the usage of trade, are responsive to commercial necessity and are the result of
a bargain at arm’s length. Nothing herein is intended to prevent Secured Party
or Pledgor from resorting to judicial process at either party’s option.
(f)    Other Recourse. Pledgor waives any right to require Secured Party to
proceed against any third party, exhaust any Collateral or other security for
the Indebtedness, or to have any third party joined with Pledgor in any suit
arising out of the Indebtedness or any of the Loan Documents, or pursue any
other remedy available to Secured Party. Pledgor further waives any and all
notice of acceptance of this Agreement and of the creation, modification,
rearrangement, renewal or extension of the Indebtedness. Pledgor further waives
any defense arising by reason of any disability or other defense of any third
party
 










































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 12





--------------------------------------------------------------------------------







or by reason of the cessation from any cause whatsoever of the liability of any
third party. Until all of the Indebtedness shall have been paid in full, Pledgor
shall have no right of subrogation and Pledgor waives the right to enforce any
remedy which Secured Party has or may hereafter have against any third party,
and waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Secured Party. Pledgor authorizes Secured
Party, and without notice or demand and without any reservation of rights
against Pledgor and without affecting Pledgor’s liability hereunder or on the
Indebtedness, to (i) take or hold any other property of any type from any third
party as security for the Indebtedness, and exchange, enforce, waive and release
any or all of such other property, (ii) apply such other property and direct the
order or manner of sale thereof as Secured Party may in its discretion
determine, (iii) renew, extend, replace, accelerate, modify, compromise, settle
or release any of the Indebtedness or other security for the Indebtedness,
(iv) waive, enforce or modify any of the provisions of any of the Loan Documents
executed by any third party, and release or substitute any third party.
(g)    [Reserved].
12.    INDEMNITY. PLEDGOR HEREBY INDEMNIFIES AND AGREES TO HOLD HARMLESS SECURED
PARTY, AND ITS OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES (EACH AN “INDEMNIFIED PERSON”) FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, CLAIMS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
(COLLECTIVELY, THE “CLAIMS”) WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST, ANY INDEMNIFIED PERSON ARISING IN CONNECTION WITH THE LOAN DOCUMENTS,
THE INDEBTEDNESS OR THE COLLATERAL (INCLUDING WITHOUT LIMITATION, THE
ENFORCEMENT OF THE LOAN DOCUMENTS AND THE DEFENSE OF ANY INDEMNIFIED PERSON’S
ACTIONS OR INACTIONS IN CONNECTION WITH THE LOAN DOCUMENTS), REGARDLESS OF
WHETHER THE CLAIMS ARE BASED IN WHOLE OR IN PART ON THE NEGLIGENCE, STRICT
LIABILITY, BREACH OF CONTRACT OR OTHER FAULT OR LIABILITY OF THE INDEMNIFIED
PERSON. THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND SHALL EXTEND AND CONTINUE TO BENEFIT EACH
INDIVIDUAL OR ENTITY WHO IS OR HAS AT ANY TIME BEEN AN INDEMNIFIED PERSON
HEREUNDER; EXCEPT TO THE EXTENT SUCH ACTION OR OMISSION CONSTITUTES GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH INDEMNIFIED PERSON, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL, NONAPPEALABLE ORDER.
13.     Miscellaneous.
(a)    Waiver by Secured Party. Secured Party may waive any Default or Event of
Default without waiving any other prior or subsequent Default or Event of
 




































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 13





--------------------------------------------------------------------------------







Default. Secured Party may remedy any Default without waiving the Event of
Default remedied. Neither the failure by Secured Party to exercise, nor the
delay by Secured Party in exercising, any right or remedy upon any Event of
Default shall be construed as a waiver of such Event of Default or as a waiver
of the right to exercise any such right or remedy at a later date. No single or
partial exercise by Secured Party of any right or remedy hereunder shall exhaust
the same or shall preclude any other or further exercise thereof, and every such
right or remedy hereunder may be exercised at any time. No waiver of any
provision hereof or consent to any departure by Pledgor therefrom shall be
effective unless the same shall be in writing and signed by Secured Party and
then such waiver or consent shall be effective only in the specific instances,
for the purpose for which given and to the extent therein specified. No notice
to or demand on Pledgor in any case shall of itself entitle Pledgor to any other
or further notice or demand in similar or other circumstances.
(b)    Notices. Any notices or other communications required or permitted to be
given by under this Agreement must be given in writing and must be personally
delivered, sent by prepaid certified or registered mail to the party to whom
such notice or communication is directed at the address of such party as
follows:
 
(i)
Pledgor:

Stabilis Energy, Inc.
10375 Richmond Avenue
Suite 700
Houston, TX 77042
 
(ii)
Secured Party:

M/G Finance Co., Ltd.
PO Box 790
Beaumont, Texas 77704
Attention: Casey Crenshaw
and Charles B. Childress
(c)    Entire Agreement. This Agreement, along with the Loan Documents,
constitutes the entire agreement of Secured Party and Pledgor with respect to
the Collateral. If the parties hereto are parties to any prior agreement, either
written or oral, relating to the Collateral, the terms of this Agreement shall
amend and supersede the terms of such prior agreements as to transactions on or
after the effective date of this Agreement, but all security agreements,
financing statements, guaranties, other contracts and notices for the benefit of
Secured Party shall continue in full force and effect to secure the Indebtedness
unless Secured Party specifically releases its rights thereunder by separate
release.
 












































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 14





--------------------------------------------------------------------------------







(d)    Amendment. No amendment or waiver of any provision of this Agreement nor
consent to any departure by Pledgor therefrom shall in any event be effective
unless the same shall be in writing and signed by Secured Party, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
(e)    Actions by Secured Party. The lien, security interest and other security
rights of Secured Party hereunder shall not be impaired by (i) any renewal,
extension, replacement, increase or modification with respect to the
Indebtedness, (ii) any surrender, compromise, release, renewal, extension,
exchange or substitution which Secured Party may grant with respect to the
Collateral, or (iii) any release or indulgence granted to any endorser,
guarantor or surety of the Indebtedness. The taking of additional security by
Secured Party shall not release or impair the lien, security interest or other
security rights of Secured Party hereunder or affect the obligations of Pledgor
hereunder.
(f)    Costs and Expenses. Pledgor will pay to Secured Party the amount of any
and all reasonable and documented out-of-pocket costs and expenses, which
Secured Party may incur in connection with and reasonable and necessary
attorneys’ fees related to: (i) the repossession, custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, the
Collateral, (ii) the exercise or enforcement of any of the rights of Secured
Party under the Loan Documents, or (iii) the failure by Pledgor to perform or
observe any of the provisions hereof.
(g)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND APPLICABLE FEDERAL LAWS,
EXCEPT TO THE EXTENT PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION
OF THE SECURITY INTEREST GRANTED HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.
(h)    VENUE. PLEDGOR ACKNOWLEDGES THAT THIS AGREEMENT SECURES AN INDEBTEDNESS
IN EXCESS OF ONE-MILLION DOLLARS, AND THEREFORE CONSTITUTES A MAJOR TRANSACTION
UNDER SECTION 15.020 OF TEXAS CIVIL PRACTICES AND REMEDIES CODE. PLEDGOR FURTHER
ACKNOWLEDGES THAT THIS AGREEMENT WAS NEGOTIATED IN AND EXECUTED MADE IN
JEFFERSON COUNTY, TEXAS, AND IS PERFORMABLE IN PART IN JEFFERSON COUNTY, TEXAS.
PLEDGOR THEREBY AGREES THAT THE TEXAS OR FEDERAL COURTS SITTING IN JEFFERSON
COUNTY, TEXAS WILL BE THE EXCLUSIVE VENUE FOR ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND PLEDGOR IRREVOCABLY AGREES TO
SUBMIT TO THE JURISDICTION OF SUCH COURTS.
(i)    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, shall not impair or
invalidate the remainder of this Agreement and the effect thereof shall be
confined to the provision held to be illegal, invalid or unenforceable.
 








































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 15





--------------------------------------------------------------------------------







(j)    Binding Effect and Assignment. This Agreement (i) creates a continuing
security interest in the Collateral and the terms, provisions, covenants and
conditions hereof, (ii) shall be binding upon Pledgor and the successors and
permitted assigns of Pledgor and (iii) shall inure to the benefit of Secured
Party and all successors and permitted assignees of Secured Party. Without
limiting the generality of the forgoing, Secured Party may pledge, assign or
otherwise transfer the Indebtedness and its rights under this Agreement to any
other party without the Pledgor’s prior written consent. Pledgor’s rights and
obligations hereunder may not be assigned or otherwise transferred without the
prior written consent of Secured Party.
(k)    Effective Date. This Agreement is entered into and made effective as of
the date set forth at the beginning of this Agreement, notwithstanding the date
it may have been signed by the either Secured Party or Pledgor.
(l)    Cumulative Rights. All rights and remedies of Secured Party hereunder are
cumulative of each other and of every other right or remedy which Secured Party
may otherwise have at law or in equity or under and the exercise of one or more
of such rights or remedies shall not prejudice or impair the concurrent or
subsequent exercise of any other rights or remedies. Further, except as
specifically noted as a waiver herein, no provision of this Agreement is
intended by the parties to this Agreement to waive any rights, benefits or
protection afforded to Secured Party under the Code.
(m)    Gender, Enforceability. Within this Agreement, words of any gender shall
be held and construed to include any other gender and words in the singular
number shall be held and construed to include the plural and words in the plural
number shall be held and construed to include the singular, unless the context
otherwise requires. A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and any determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
any other persons or circumstances.
(n)    Counterparts, Electronic Transmission. This Agreement may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same agreement, and each being deemed an original
document. This Agreement may be validly executed and delivered by facsimile or
other electronic transmission.
(o)    Descriptive Headings. The headings in this Agreement are for convenience
only and shall in no way enlarge, limit or define the scope or meaning of the
various and several provisions hereof.
 


















































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 16





--------------------------------------------------------------------------------







(p)    Authority. Pledgor and each of those executing this Agreement on behalf
of Pledgor represent and warrant to Secured Party that all necessary or
appropriate consents or resolutions for Pledgor to enter into this Agreement
have been procured and made and that those executing this Agreement on behalf of
Pledgor have full and unconditional authority to enter into this Agreement and
bind Pledgor to the terms hereof.
(q)    NO ORAL AGREEMENTS, NO RELIANCE. THIS WRITTEN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. PLEDGOR, IN ENTERING INTO THIS
AGREEMENT, HEREBY STIPULATES THAT IT IS NOT RELYING ON ANY STATEMENT OR
REPRESENTATION MADE BY OR ON BEHALF OF THE SECURED PARTY OTHER THAN THOSE
SPECIFICALLY SET FORTH IN WRITING IN THIS AGREEMENT. PLEDGOR IS RELYING SOLELY
AND ONLY ON ITS OWN EVALUATION AND JUDGMENT OF THE AGREEMENT AND THE
TRANSACTION.
* * * Signatures follow on the next page. * * *
* * * The remainder of this page is left blank intentionally. * * *
 












































































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 17





--------------------------------------------------------------------------------







EXECUTED and effective as of the date first written above.
 
 
 
 
PLEDGOR:
 
STABILIS ENERGY, INC.
 
By:
 
/s/ Andrew L. Puhala
 
 
Andrew L. Puhala
Its:
 
Senior Vice President, Chief Financial Officer and Secretary
 
SECURED PARTY:
 
M/G FINANCE CO., LTD.
 
By:
 
/s/ Charles B. Childress
 
 
Charles B. Childress
Its:
 
Senior Vice-President

 




































































Stabilis Energy, Inc.
Pledge and Security Agreement
Page 18



